Barnard, P. J.
The plaintiff, by this action before a justice of the peace, •sought to recover the possession of household goods which the defendant refused to permit the plaintiff to take from premises belonging to defendant’s daughter. The plaintiff’s title was not questioned, and the only question litigated was whether the plaintiff owed one or two dollars back rent. He claimed one, and the defendant claimed two, and kept the goods therefor, It does not appear that he had any special authority to assert the daughter’s rights, but the question of fact in respect to the question was found in favor •of plaintiff. There is no particular proof given of the value of the articles, and none of the value of the use of them. The justice found the value to be six cents, and the damages to be five dollars. The finding as to value will be very injurious to the plaintiff if there be a failure to reach the property itself, for it is evident from the case that its value may be considerably more than that •found to be its value. The damages for the detention seem to be arbitrarily fixed at five dolíais, for, as has been observed, there is no direct proof. As•suming the property to be the furniture of the plaintiff’s house, five dollars is practically nominal. The detention was proven to be for 15 days,—from the 1st to 15th of October, 1887, when the case was tried. The proof showed .also that there was detained with the household goods a two-seated wagon. The justice’s judgment, so far as respects the five dollars for detention, should stand. Judgment modified so as to affirm the justice’s judgment, with costs. All concur. . «